 


110 HRES 1142 EH: Recognizing May 25, 2008, as National Missing Children’s Day.
U.S. House of Representatives
2008-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
110th CONGRESS 
2d Session 
H. RES. 1142 
In the House of Representatives, U. S.,

May 19, 2008
 
RESOLUTION 
Recognizing May 25, 2008, as National Missing Children’s Day. 
 
 
Whereas May 25, 2008, will be the 26th National Missing Children’s Day;  
Whereas National Missing Children’s Day honors our Nation’s obligation to locate and recover missing children by prompting parents, guardians, and other trusted-adult role models to make child safety an utmost priority;  
Whereas in the United States nearly 800,000 children are reported missing a year, more than 58,000 children are abducted by non-family members, and more than 2,000 children are reported missing every day;  
Whereas Congress’ efforts to provide resources, training, and technical assistance has increased the capabilities of State and local law enforcement to find children and to return them home safely;  
Whereas the 1979 disappearance of 6-year-old Etan Patz served as the impetus for the creation of National Missing Children’s Day, first proclaimed in 1983; and  
Whereas Etan’s photo was distributed nationwide and appeared in media globally, and the powerful image came to represent the anguish of thousands of searching families: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes National Missing Children’s Day and encourages all Americans to join together to plan events in communities across America to raise public awareness about the issue of missing children and the need to address this national problem,  
(2)recognizes that one of the most important tools for law enforcement to use in the case of a missing child is an up-to-date, good quality photograph and urges all parents and guardians to follow this important precaution, and  
(3)acknowledges that National Missing Children’s Day should remind Americans not to forget the children who are still missing and not to waver in the effort to reunite them with their families.  
 
Lorraine C. Miller,Clerk.
